DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 	Claims 1-4, and 6-15 are pending with claims 10-14 being withdrawn.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed May 10, 2021, with respect to 35 U.S.C. 102 rejection by Arce not disclosing the newly recited limitation have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1, 2, 6 and 9 has been withdrawn.
Upon further search and consideration the above limitation does not appear patentable in view of Shams (US 2009/0308971) which discloses multiple different types of sensors operably connected to a plurality of compliant elements (par. 28, Fig. 7). This reference was previously raised in the AFCP Interview on May 25, 2021.
Applicant further argues that the limitation “aerodynamic element” should not be treated under 112(f) since this terminology is used in common parlance or by persons of skill in the pertinent art to designate structure, even if the term covers a broad class of structures and even if the term identifies the structures by their function. The Examiner maintains that treatment of the terms under 112f is proper since the identified terms use a term “element” considered to be a substitute for “means” (see MPEP aerodynamic element pertains to the function that the “element” provides.  The presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003). In this case, it appears that the term “aerodynamic element” does not establish the exact structure that performs the function in question without need to resort to other portions of the specification.
The Examiner additionally notes that the term “aerodynamic element” is not consistent with terms in the MPEP that fail to invoke 112f. Note examples of terms that clearly convey sufficient meaning for structures where the name identifies the structure by their function includes "filters," "brakes," "clamp," "screwdriver," and "locks" (see MPEP 2181(I)(A)). Clearly, this is not the case, as element does not describe any function. Furthermore, examples of terms that have been held not to invoke 112(f) are "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member” (see MPEP 2181(I)(A)). In the above examples, there is more specific structure conveyed by the terms than “aerodynamic element” with the terms themselves including structural terms or having clear context provided by the functional words (ex. “detent”), while the term aerodynamic is an adjective descriptor only broadly conveys the function of the element. There has been no evidence provided that the term “aerodynamic element” is common parlence and that persons of skill in the art would know the particular structure associated with this term. Accordingly, applicant has not provided a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: aerodynamic element in claims 1 and 9, comparator unit in claim 7, and signal-unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US 2016/0312763) and in view of Shams (US 2009/0308971).
In regards to claim 1, Arce discloses a sensor device (70) for detecting flow-separation (pars. 7, 8) on an aerodynamic element (10), comprising: 
a plurality of compliant elements (flexible members, pars. 56, 77; ex. serrations 74, Fig. 5) with aerodynamic and/or structural properties designed to allow flow-induced vibrational motion in an air current downstream of a trailing edge of the aerodynamic element (see flexible member which flexes with the airflow indicative of flow separation and prevents flow separation by deploying aerodynamic devices, ex. 76), wherein the plurality of compliant elements are designed as at least one of: filaments of a comb-structure (pars. 56, 77), teeth of a serration (pars. 56, 77, Fig. 5), filaments of a combed serration (par. 56), and a combed trailing edge treatment device (pars. 56, 77); and 
a sensor-element (par. 20, ex. strain or bending sensor) designed to measure vibrations of the plurality of compliant elements.
Arce does not disclose the sensor-element comprising at least two different types of sensors operably connected to the plurality of compliant elements.

	Arce discloses sensors that measure vibration of the compliant elements, however does not establish at least two different types of sensors are operably connected. Shams, which is also directed to a wind turbine blade with compliant members, disclose at least two different types of sensors which are designed for measuring different conditions of the airflow and can be selected based on the specific applications (par. 28). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the sensor device of Arce by providing the sensor-element comprising at least two different types of sensors operably connected to the plurality of compliant elements, as taught by Shams, to utilize types of sensors suitable for measuring the desired conditions of the application (Shams par. 28).
In regards to claim 2, the modified sensor device of Arce comprises a compliant element of the plurality of compliant elements has an elongated shape (ex. bristle) which would appear to have a ratio of length to width greater than 3 to 1, and is designed to be attached perpendicular to the trailing edge (Arce 58) of the aerodynamic element (Arce 10, ex. Acre Fig. 5, par. 77).
In regards to claim 6, the modified sensor device of Arce comprises the at least two different types of sensors includes a strain gauge-sensor connected with a compliant element of the plurality of compliant elements (Arce par. 20), an accelerometer that is mounted on the compliant element, measuring an acceleration of the compliant element (Shams par. 28), or an acoustic sensor measuring sound waves in the aerodynamic element (Shams par. 28).
	In regards to claim 9, Arce discloses an aerodynamic element (10), comprising: 
a sensor device (70) located downstream of the a trailing edge of the aerodynamic element, the sensor device including a plurality of compliant elements (flexible members, pars. 56, 77; ex. serrations 74, Fig. 5) with aerodynamic and/or structural properties designed to allow flow-induced vibrational motion in an air current downstream of a trailing edge of the aerodynamic element (see flexible member which flexes with the airflow indicative of flow separation and 
Arce does not disclose the sensor-element comprising at least two different types of sensors operably connected to the plurality of compliant elements.
Shams discloses at least two different types of sensors (34, par. 28) operably connected to the plurality of compliant elements (30, pars. 27-28).
Arce discloses sensors that measure vibration of the compliant elements, however does not establish at least two different types of sensors are operably connected. Shams, which is also directed to a wind turbine blade with compliant members, disclose at least two different types of sensors which are designed for measuring different conditions of the airflow and can be selected based on the specific applications (par. 28). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aerodynamic element of Arce by providing the sensor-element comprising at least two different types of sensors operably connected to the plurality of compliant elements, as taught by Shams, to utilize types of sensors suitable for measuring the desired conditions of the application (Shams par. 28).
Note that the term “aerodynamic element” in claims 1 and 9 is being interpreted under 35 U.S.C. 112(f) as a blade or airfoil with an aerodynamic profile that generates lift at angles of attack to accomplish the claimed function and equivalents thereof. (Arce discloses a wind turbine blade with a lift generating profile (see Figs. 3-4).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US 2016/0312763) in view of Shams (US 2009/0308971) and in further view of Oerlemans (WO 2017/180192 A1).

The modified sensor device of Arce lacks a ratio of length to width greater than 3 to 1, and a minimum width of 1 mm.
Oerlemans discloses a compliant element with a ratio of length to width greater than 3 to 1 (see pars. 22-23), and a minimum width of 1 mm (par. 42).
Arce discloses flexible compliant members comprising different trailing edge features, however does not disclose the specific ratio and the specific minimum width of the compliant member. Oerlemans, which is also directed to a trailing edge device for a wind turbine blade, discloses a flow modifying device with ratio of length to width greater than 3 to 1 to provide a member which provides for a members significantly greater than its width and height (par. 23) and provide dimensions suitable for a rotor blade arrangement (par. 40-42). Thus, it would have been obvious to having ordinary skill in the art to further modify the sensor device of Arce by providing utilizing a ratio of length to width greater than 3 to 1 and minimum width of 1 mm, as taught by Oerlemans, to utilize a desired ratio for members extending from the trailing edge suitable for a wind turbine blade.
In regards to claim 4, the modified sensor device of Arce comprises more than two compliant elements (ex. 76) protruding from a common root element (ex. 72, Fig. 5).
The modified sensor device of Arce lacks a minimum spacing to an adjacent compliant element of 1 mm and/or maximum spacing of 10 mm, wherein the more than two compliant elements are arranged parallel.
	Oerlemans discloses more than two compliant elements (501/502) protruding from a common root-element (33, ex. Fig. 5), wherein the compliant elements are arranged parallel to each other (Fig. 5) having a minimum spacing to an adjacent compliant element of 1 mm (par. 45, larger than the maximum width of the respective ridges which is defined in par. 43 as being equal or less than 2 mm which includes 1 mm).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US Patent Application 2016/0312763) in view of Shams (US 2009/0308971), and in further view of Olesen (US Patent Application 2014/0054894).
	In regards to claim 7, the modified sensor device of Arce contains all of the claimed elements as set forth in the rejection of claim 1, except a comparator unit designed to determine if a vibration of the plurality of compliant elements exceeds a predefined threshold.
	Olesen discloses a comparator unit (controller, par. 11) designed to determine if a vibration of a compliant element (membrane 18) exceeds a predefined threshold (pars. 64, 67).
	Arce discloses a sensor of the plurality of compliant element, however does not disclose a comparator unit designed to determine if a vibration of a compliant element exceeds a predefined threshold. Olesen, which is also directed to a compliant element in a sensor device of an aerodynamic element, discloses a comparator unit with a threshold which so that the operating parameters of the wind turbine can be controlled in response to the detection of vibration levels above a threshold value to prevent the reducing of the lifetime of components and to prevent damage to the components (par. 64). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the sensor device of Arce by providing a comparator unit designed to determine if a vibration exceeds a predefined threshold, as taught by Olesen, so that the operating .

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US Patent Application 2016/0312763) in view of Shams (US 2009/0308971) and in further view of Narasimalu (US 2010/0247314).
	In regards to claim 8, the modified sensor device of Arce comprises a signal unit (par. 20, input) designed to create a control based on a vibration of a compliant element.
The modified sensor device of Arce lacks a signal unit designed to create a control based on a vibration of a compliant element, wherein the control signal bias a control unit of a wind turbine to adjust a pitch angle and/or rotation speed of the aerodynamic element according to the control signal.
Narasimalu discloses, wherein a control signal (“output signals”) bias a control unit of a wind turbine (“control system”) to adjust a pitch angle and/or rotation speed of the aerodynamic element according to the control signal (par. 21).
Arce discloses a sensor device for a compliant element of a sensor device at a trailing edge of a wind turbine blade provides a control signal, however does not disclose the control signal bias a control unit of a wind turbine. Narasimalu, which is also directed to a sensor device at a trailing edge blade, discloses a control signal bias a control unit of a wind turbine to adjust a pitch angle and/or rotation speed of the aerodynamic element according to the control signal to integrate the sensors and trailing edge device operation with the wind turbine control (pars. 21-22). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the sensor device of Arce by providing the control signal bias a control unit of a wind turbine to adjust a pitch angle and/or rotation speed of the aerodynamic element according to the control signal, as taught by Narasimalu, to integrate the sensor-device operation with the wind turbine control (pars. 21-22).
	In regards to claim 15, Arce further discloses a wind turbine (2) comprising an aerodynamic element (10) as modified above.

Narasimalu discloses a controlling device (“control system”) to adjust a pitch angle (par. 21).
Arce discloses a wind turbine with a blade having a pitch axis (22, Fig. 4), however does not explicitly disclose a controlling device. Narasimalu, which is also directed to wind turbine with a blade having a sensor device at a trailing edge of the blade, discloses a controlling device of a wind turbine to adjust a pitch angle (pars. 21-22). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the wind turbine of Arce by providing a controlling device, as taught by Narasimalu, to adjust the pitch of the wind turbine blades (pars. 21-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                               
7/21/2021